Citation Nr: 0203329	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case was originally before the Board of Veterans' 
Appeals (Board) in May 2000 on appeal from rating decisions 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a May 2000 decision, 
the Board remanded the issue of entitlement to service 
connection for left ear disability to the RO for the issuance 
of a statement of the case.  A statement of the case was 
issued in June 2000.  In June 2000, the veteran's spouse 
submitted a substantive appeal.  In a July 2000 letter, the 
RO informed the veteran that his spouse was not authorized to 
sign a substantive appeal on his behalf.  The RO gave the 
veteran an additional 60 days to submit a new substantive 
appeal.  In August 2000, the RO received a substantive appeal 
signed by the veteran.  This matter has now been returned to 
the Board for appellate consideration.  


FINDING OF FACT

Left ear disability was not manifested during the veteran's 
active military service or for many years thereafter, nor is 
left ear disability otherwise related to his active military 
service.  


CONCLUSION OF LAW

Left ear disability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA treatment records, private 
treatment records, and Social Security Administration 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  In a March 2001 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him to support his claim of entitlement to 
service connection for a left ear disability and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was afforded a Board hearing in May 1999.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records reflect that upon enlistment 
examination in November 1965 the veteran's systems were 
clinically evaluated as normal.  Whispered voice testing was 
noted as 15/15 bilaterally.  The examiner noted no ear or 
hearing defects or disabilities.  In his November 1965 report 
of medical history, the veteran reported that he had not 
experienced any ear trouble, running ears, or hearing loss.  
In December 1966, the veteran received treatment for a cold 
and nasal headaches.  Clinical records dated in March 1967 
reflect the veteran received head wounds from suspected 
mortar fragments.  It was noted that his lacerations were 
treated and the veteran returned to duty.  At the time of 
separation examination in October 1967, the veteran reported 
that he had not experienced any ear trouble, running ears, or 
hearing loss.  His ears and ear drums were clinically 
evaluated as normal.  Audiometric testing revealed pure tone 
thresholds of 0 decibels in the 500, 1000, 2000, and 4000 
Hertz levels in both ears.  

Post-service treatment records reflect that upon VA 
examination in September 1989, the veteran's tympanic 
membranes and auditory canals were described as normal.  The 
examiner noted there was no hearing deficit.  A January 1994 
VA physical examination report indicates that the veteran's 
tympanic membranes were clear.  It was noted that there was 
no tinnitus, otorrhea, or hearing loss.  An April 1995 Report 
of Tumor Board Recommendation reflects that the veteran had a 
left submandibular neck mass and a right lung mass.  It was 
noted that the tumors were considered to be independent 
primary tumors.  The neck tumor was treated with radiation 
therapy.  

A private medical evaluation report dated in January 1996 is 
silent for any defects or disabilities related to the ears.  
A private medical evaluation dated in December 1997 is also 
silent for any defects or disabilities related to the ears.  

VA treatment records dated in July 1997 indicate that cerumen 
plugs were removed from the left ear.  August 1997 clinical 
records reflect the veteran complained of a three-month 
history of left ear pain and decreased hearing.  Physical 
examination showed a possible perforation of the left 
tympanic membrane.  The tympanic membrane was somewhat dull 
but glistening.  The canal was not occluded.  There was no 
pain with pulling on the tragus, nor was there any sign of 
periauricular or submandibular swelling or lymphadenopathy.  
An assessment of left ear pain, possible chronic otitis 
media, status post surgical extirpation of the left 
submandibular salivary gland cancer a few years ago, was 
noted.  An August 1997 ear, nose, and throat consultation 
report indicates the veteran reported pain and decreased 
hearing in his left ear without drainage.  Physical 
examination showed normal tympanic membranes and decreased 
hearing.  It was noted the veteran would be observed for any 
recurring symptoms as he had quit smoking three years 
earlier.  A March 1998 VA clinical record reflects a 
complaint of left ear pain.  The tympanic membrane in the 
left ear was noted as pearly gray with light reflex present.  
The nares were noted as pale and boggy.  An assessment of 
otitis media, left ear, was noted.  

At his May 1999 Board hearing, the veteran testified to 
experiencing left ear pain two or three times every two 
months.  He stated that it came and went.  The veteran 
described a decaying smell inside of his ear during a flare-
up.  He reported treating it with penicillin.  (Transcript, 
page 3).  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Certain chronic disabilities, such as 
sensorineural hearing loss, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a). 

After reviewing the evidence the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left ear disability.  
The veteran's service medical records are silent for any 
complaints, treatment, or diagnoses of a left ear disorder or 
hearing loss.  In fact, the veteran's hearing acuity was 
found to be normal during service and the veteran denied any 
ear or hearing loss problems on examination in October 1967, 
just a few months before his discharge from service.  

Post-service medical records do not document any complaints 
or diagnoses of a left ear hearing disability until 1997, 
more than twenty-five years after the veteran's discharge 
from service.  The Board notes that a VA examination report 
dated in 1989 and medical reports dated in 1994 and 1996 are 
silent for any complaints, diagnoses, or findings relevant to 
the left ear. 

The record also does not include any competent evidence 
suggesting a causal connection between the veteran's current 
left ear disability and any incident of service.  
Furthermore, the veteran has not reported that any physician 
told him there was a causal connection between his military 
service and his left ear disability.  The veteran has 
reported that he was exposed to herbicide agents, noise, 
dust, and dirt while in Vietnam.  However, the Board notes 
that the veteran's current left ear disorder is not one for 
which presumptive service connection may be granted on the 
basis of exposure to herbicide agents.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Board further recognizes that an August 1997 VA clinical 
record noted an assessment of left ear pain, possible chronic 
otitis media, status post surgical extirpation of the left 
submandibular salivary gland cancer.  To the extent that this 
medical record may suggest a relationship between left ear 
disability and the veteran's salivary gland cancer, secondary 
service connection is not for consideration since the Board 
determined in its May 2000 decision that service connection 
for the veteran's submandibular salivary gland cancer was not 
warranted.  Although service connection for lung cancer has 
been established, the medical evidence of record indicates 
that the salivary gland cancer was a separate primary tumor 
and not metastasis from the lung cancer.

In summary, the medical evidence does not demonstrate that 
left ear disability was incurred as a result of military 
service.  Service medical records are silent for any left ear 
complaints or diagnoses and post-service medical records are 
silent for any left ear complaints until more than twenty-
five years after the veteran's discharge from service.  
Finally, the medical evidence demonstrates no causal 
relationship between the veteran's left ear disorder and any 
incident of military service.  Based on these findings and 
following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
ear disability.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warranted a favorable decision.  38 U.S.C.A. 
§ 5107(b). 



ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

